                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA


                      Case No. 20-23179-Civ-COOKE/GOODMAN


MOUNTECH IP LLC,

                 Plaintiff

v.

HMD AMERICA, INC.,


                Defendant.
________________________________/


      ORDER GRANTING DEFENDANT’S AGREED MOTION FOR 60 DAY
           EXTENSION OF TIME TO RESPOND TO COMPLAINT

       THIS MATTER is before the Court on Defendant’s Agreed Motion for 60 Day
Extension of Time to Respond to Complaint, [ECF No. ___], filed August 25, 2020.
       The Court, having reviewed the Motion and being fully advised in the premises,
hereby ORDERS and ADJUDGES as follows:
       Defendant’s deadline to respond to Plaintiff’s Complaint is now November 2, 2020.
       DONE and ORDERED in Chambers, Miami, Florida, this __ day of August, 2020.



                                                ____________________________________
                                                MARCIA G. COOKE
                                                UNITED STATES DISTRICT JUDGE

Copies furnished to:
Jonathan Goodman, U.S. Magistrate Judge
Counsel of record
